Downey, J.
This was an action by the appellant against *538the appellees. After issues formed there was a trial by the court, finding for the defendants, motion for a new trial overruled, and judgment for the defendants. An appeal was taken from the special to the general term, where it was assigned that certain errors had been committed by the court in special term. The court in general term affirmed the judgment of the special term. From this judgment of affirmance the present appeal is taken, and it is now assigned as error, that “the court erred in overruling the plaintiff’s motion for a new trial.” According to the opinion of this court, in Wesley v. Milford, 41 Ind. 413, this assignment presents no question for the decision of this court. The trial took place in special term, and the motion for a new trial was then made and overruled. Appeals from the superior court to this court can only be taken from the judgment of that court in general term, and the errors must be assigned upon the action of the general term. See, also, Carney v. Street, 41 Ind. 396.
J, S. Harvey, for appellant.
A. T. Beck and B. H Cale, for appellees.
The judgment is affirmed, with costs.